Dismissed and Opinion Filed October 6, 2022




                                       In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-22-00379-CV

   CRAIG S. PITTMAN AND KELLY KONCAK PITTMAN, Appellants
                            V.
       FEDERAL NATIONAL MORTGAGE ASSOC., Appellee

                On Appeal from the County Court at Law No. 2
                            Dallas County, Texas
                    Trial Court Cause No. CC-19-07067-B

                         MEMORANDUM OPINION
                  Before Justices Myers, Pedersen, III, and Garcia
                          Opinion by Justice Pedersen, III
      The clerk’s record in this case is overdue. On August 12, 2022, we sent a

letter informing appellants the clerk’s record had not been filed because appellants

had not paid for the clerk’s record. We directed appellants to provide, within ten

days, verification they had either paid for or made arrangements to pay for the record

or were entitled to proceed without payment of costs. We cautioned appellants that

failure to do so would result in the dismissal of this appeal without further notice.

To date, appellants have not provided the required documentation, or otherwise

corresponded with the Court regarding the status of this appeal.
     Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b), (c).




                                          /Bill Pedersen, III/
220379f.p05                               BILL PEDERSEN, III
                                          JUSTICE




                                       –2–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

CRAIG S. PITTMAN AND KELLY                   On Appeal from the County Court at
KONCAK PITTMAN, Appellants                   Law No. 2, Dallas County, Texas
                                             Trial Court Cause No. CC-19-07067-
No. 05-22-00379-CV          V.               B.
                                             Opinion delivered by Justice
FEDERAL NATIONAL                             Pedersen, III. Justices Myers and
MORTGAGE ASSOC., Appellee                    Garcia participating.

    In accordance with this Court’s opinion of this date, this appeal is
DISMISSED.

    It is ORDERED that appellee FEDERAL NATIONAL MORTGAGE
ASSOC. recover its costs of this appeal from appellants CRAIG S. PITTMAN
AND KELLY KONCAK PITTMAN.


Judgment entered this 6th day of October, 2022.




                                       –3–